FILED
                           NOT FOR PUBLICATION                               FEB 13 2015

                                                                         MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


In the Matter of: BLX GROUP, INC.,               No. 13-35145

              Debtor,                            D.C. No. 2:12-cv-00016-SEH


CARL A. EKLUND, Esquire, Chapter                 MEMORANDUM*
11 Trustee of BLX Group, Inc.,

              Appellant,

  v.

UNITED STATES TRUSTEE,

              Appellee.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

Before:       KOZINSKI, PAEZ and BERZON, Circuit Judges.

       This case is controlled by In re Hokulani Square, Inc., No. 11-60072, 2015

WL 305540 (9th Cir. Jan. 26, 2015).




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
            page 2
AFFIRMED.